DETAILED ACTION
	For this Office action, Claims 14 and 15 are pending.  Claims 1-13 have been canceled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 18 January 2022, with respect to the objections of Claims 14 and 15 have been fully considered and are persuasive.  The objections of said claims have been withdrawn.  Applicant has amended both Claims 14 and 15 to be in independent form, while canceling Claims 1-13; therefore, upon further consideration, the objections to Claims 14 and 15 have been withdrawn.  For more detail on why the objections have been withdrawn, please consult the Applicant Arguments/Remarks Made in an Amendment filed 18 January 2022.  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
attorney Robert M. Joynes on 08 February 2022.
Claim 14 shall now read as:
14.  (Lines 8-9)…a water quality index prediction unit that predicts a water quality index value for each of a plurality of disruptive factors of the water system during the future period;…
(Line 22-end)…storage amount of the chemicals does not exceed an allowable storage amount, and
wherein a combination of prohibited chemicals induces one of the disruptive factors by mixing each other.  

Claim 15 shall now read as:
	15.  (Lines 8-9)…a water quality index prediction unit that predicts a water quality index value for each of a plurality of disruptive factors of the water system during the future period;…
	(Line 20-end)…reduced, and
wherein a combination of prohibited chemicals induces one of the disruptive factors by mixing each other.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: both of independent Claims 14 and 15 recite a chemical management device that provides a chemical amount prediction unit that, based on a plurality of disruptive factors and .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C GURTOWSKI whose telephone number is (571)272-3189. The examiner can normally be reached 10:00 am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD C GURTOWSKI/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        02/28/2022